Citation Nr: 1818863	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of a head injury, to include an inability to read and write.     


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to April 1964.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

Although the Veteran initially requested to attend a travel Board hearing, his former representative, in a June 2017 correspondence, cancelled the hearing request.

In September 2017, the Board granted a motion by the Veteran's former representative to withdraw as the Veteran's representative in the matter before the Board pursuant to 38 C.F.R. § 20.608 (2017).  In a February 2018 letter to the Veteran, the Board requested clarification of representation and indicated that if a response from the Veteran was not received within 30 days, self-representation would be assumed.  As no response has been received, the Board assumes that the Veteran wishes to represent himself.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a September 2009 decision, the Board denied service connection for a cognitive disorder to include as due to an inservice head injury, claimed as memory dysfunction and an inability to read and write.  

2.  Evidence received since the September 2009 decision is either cumulative of the evidence at the time of the September 2009 decision or the evidence that is new, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a head injury.


CONCLUSION OF LAW

The evidence received subsequent to the September 2009 Board decision is not new and material; the criteria to reopen the claim for service connection for residuals of a head injury, to include an inability to read and write, have not been met.  38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.102, 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in August 2013.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  The Veteran has not identified any deficiency in VA's notice or assistance duties.  

2.  Legal Criteria and Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In order to establish service connection for the claimed disorder, generally, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A Board decision is generally final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  A final Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7104(b).  However, under 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156 (a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In a September 2009 decision, the Board denied service connection for a cognitive disorder to include as due to an inservice head injury, claimed as memory dysfunction and an inability to read and write, on the basis that the current cognitive disorder was not related to active service including the motor vehicle accident in active service.    

The evidence of record at the time of the September 2009 decision included service treatment records, VA treatment records, private medical records, lay evidence, and VA examination reports dated in June 2002, October 2002, December 2003, and November 2007.

The Veteran's service treatment records show that on service entrance in February 1961, no neurologic abnormalities were noted.  However, on the February 1961 subjective report of medical history, the Veteran answered "yes" to a question concerning past difficulty with his school studies and/or teachers.  Specifically, the Veteran annotated that section to note that he "had hard time in reading to remember for test."  Service treatment records show that a motor vehicle accident occurred in early February 1964.  The report from the base emergency room on the day of the accident notes that the Veteran remembered nothing from the accident itself, but another person in the car reported that he was thrown from the automobile and that it possibly rolled over on him.  The Veteran reported right chest tenderness, which the examining physician noted was due to a bruised lung.  There were also lacerations of the lower lip and forehead, and although both pupils were reactive, the right pupil was larger than the left.  

The discharge summary after the Veteran's 12 days of treatment noted that he had sustained facial lacerations and a crush injury to the chest as a result of the accident.  He was also amnesic concerning the events prior to and including the accident.  Other than the amnesia of immediately prior to and during the accident itself, no memory loss or other loss of cognitive function was reported by the Veteran, or documented by the hospital staff.  A limited duty profile was created at the time of the Veteran's hospital discharge, due solely to traumatic retinopathy and a contused lung.

On the February 1964 subjective report of medical history, dated approximately 10 days subsequent to his discharge from the hospital, the Veteran indicated that he had a history of eye trouble, stomach/liver/intestinal trouble, mumps, and foot trouble, but denied any history of loss of memory or amnesia.  The examining physician noted that although the Veteran had a motor vehicle accident 4 weeks prior, there were no remaining impairments.  The objective service separation examination noted that the Veteran had slight amblyopia due to macular degeneration, but documented no other clinical abnormalities.  The Veteran was separated from service in April 1964.

An April 1999 state disability assessment indicated that the Veteran had an organic mental disorder as well as mental retardation and autism.  The organic mental disorder was found to be manifested by perceptual or thinking disturbances, but not manifested by memory impairment; the mental retardation was manifested by pervasive developmental disorder characterized by social and significant communicative deficits originating in the developmental period, and manifested by borderline intellectual functioning.  

A May 2001 private neurologic evaluation noted that the Veteran reported experiencing memory problems, occasional blurring of his vision, and one-sided numbness since his 1964 inservice motor vehicle accident.  Physical examination revealed that speech including language use and fluency of speaking were normal.  Although the Veteran asserted that his memory problems were related to service, 

An August 2001 private treatment record indicates that the Veteran reported loss of visual acuity with dizziness, and later, double vision.  The physician indicated that it was likely a transient ischemic attack (TIA) (i.e. mini-stroke).  Private treatment records dated in August 2001, October 2001, January 2002, and April 2002 noted that the Veteran reported a past history of TIAs. 

A June 2002 VA neurologic examination reiterated the Veteran's history of difficulty reading and writing after his 1964 motor vehicle accident; specifically, he stated that he could not spell or read as well as he did prior to the accident.  The examiner noted that the Veteran reported that this was "an intermittent problem...his difficulty in reading is that he "mixes up the words."  The examiner noted that the Veteran could understand the sentences she spoke to him, and could speak clearly; his school grades were recorded as poor in literature classes.  Mental status examination found that speech was fluent, but concentration and calculation were poor; although he had difficulty with reading, he had no difficulty with drawing or apraxia of drawing.  

The July 2002 and August 2002 VA addenda indicates that the examiner concluded that it was less likely than not that the Veteran truly suffered from permanent brain damage from the inservice motor vehicle accident, and that any inability to read and/or write was not the result of the accident.  The reasons given included that the cognitive and neuropsychiatric testing completed in January 1999 did not show a neurologic cause for the claimed inability to read and write; that it was not clear that the Veteran required the testing questions to be read to him; that a January 2002 letter to VA, written and signed by the Veteran, was comprehendible and legible; and most critically, that the Veteran's history of his injury, and description of his symptoms, were inconsistent with the clinical results of testing at the time of the examination. 

A July 2003 VA outpatient treatment record indicates that the Veteran had probably borderline intelligence with possible human immunodeficiency virus (HIV) dementia; a September 2002 VA outpatient treatment record had noted the initial diagnosis of HIV, and a February 2003 VA outpatient treatment record reflected that the Veteran likely had been infected with HIV in 1991, based on a constellation of symptoms he reported having at that time.

A December 2003 VA neurologic examination report recorded the Veteran's memory of his 1964 motor vehicle accident as the car rolling over, and him waking up two to three days later.  The examiner noted that a few seconds' duration of retrograde amnesia was a strong point against there having been significant brain injury.  At present, the Veteran reported an inability to read or write, and an inability to work secondary to back, arm, and leg conditions; after approximately 30 post service years working in manual labor positions, he felt "wore out" (sic).  The remaining details were noted by the examiner as an "extraordinarily unreliable, rambling" reported history. 

A mini-mental status examination was conducted; although the Veteran claimed he was unable to read, the examiner noted that when confronted with an instruction sheet asking that he pick up a black pen and copy a figure, he did exactly that, which showed he was able to read the first words of the instructions; the figures copies from memory were better than those copied directly.  He could also write his own name correctly.  Thus, the examiner noted, the only residuals of the 1964 motor vehicle accident appeared to be the absence of tooth #6 and several small facial scars.  

The examiner noted that mental status testing of the Veteran did not establish a disturbance of memory, but did establish difficulty in reading, writing, spelling; the examiner stated that with the Veteran's intelligence quotient (IQ) being 80, this was not surprising.  The examiner continued to note that "[i]n both a test situation and a behavioral one, I was unable to identify memory loss.  [The Veteran] was able to read words himself without any comment from me.  He was able to discern to copy the figures using the correct pen."  The examiner also reiterated that the Veteran had reported difficulty reading and with memory on his service entrance report of medical history, and that his signature on that paper, dated in early February 1961, bore a similarity to the signature the Veteran made during the instant battery of testing.  The diagnosis was status post closed head injury without neurologic residual.  

A November 2007 VA neurologic examination report indicates that based on the mental status examination and cognitive testing, the examiner concluded although the Veteran may suffer highly selective memory impairments related to verbal function, there was no disturbance of the Veteran's memory function, and therefore no evidence of global memory loss.  The examiner concluded that the Veteran's natural ability to read was likely flawed from early in life, an opinion the examiner stated would be supported by the cognitive testing completed in January 2006.  The examiner stated that the Veteran's ability to identify a word, which he could not read or understand, and then to infer its meaning from the context of the sentence, would suggest that his reading and writing abilities were not significantly altered.  The examiner also noted that it was not clear to what extent the Veteran's cognitive abilities were altered due to his HIV-related encephalopathy or to the effects of his hypertensive microvascular disease.

The November 2007 VA examiner concluded that there was no evidence in the record that the Veteran lost his abilities to read and write as a result of the 1964 inservice motor vehicle accident, or otherwise result in a decline in the Veteran's cognitive function.  The rationale for this included the Veteran's admission that in the period 1964 to 1966, he was able to drive from Fort Benning (Georgia) to Miami, and then from Miami to St. Louis, without assistance, and his ability to maintain long-term employment during this time.  Moreover, as previously noted, the Veteran was able to read and respond to complex written commands, and his handwriting was "quite similar" when comparing the signature on the February 1961 report of medical history to signatures on documents dated in 1964, 2003, and 2007.  

The Veteran was notified of the September 2009 but he did not file an appeal and the September 2009 Board decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In October 2012, the Veteran applied to reopen his previously denied claim for service connection for residuals of a head injury to include an inability to read and write.    

The additional evidence received in support of his claim includes the Veteran's lay statements dated in October 2012, December 2002, and April 2014; VA treatment records dated from January 2013 to September 2013, and January 2015 to October 2015; a March 2014 lay statement from the Veteran's sister; a December 2015 VA eye examination report, and treatise information from the Brain Injury Research Center of Mount Sinai entitled What impact will moderate to severe TBI have on a person's life?, dated in April 2014.  

The Board finds that the evidence added to the record since the September 2009 decision is not new and material, it does not relate to an unestablished fact necessary to substantiate the residuals of a head injury claim, and therefore, it does not raise a reasonable possibility of substantiating the claim.

The Board finds that the Veteran's lay statement dated in October 2012 is duplicative of the evidence of record at the time of the September 2009 decision.  In the lay statement, the Veterans assert that he has an inability to read and write due to the injury from the motor vehicle accident in service.  As discussed in detail above, the Board in the September 2009 decision, specifically considered this assertion by the Veteran.  

In April 2014, the Veteran submitted two lay statements (dictated by the Veteran and written by another person) and a December 2002 lay statement.  The December 2002 lay statement is duplicative of the evidence of record at the time of the September 2009 decision and was considered at the time of the September 2009 decision.  In the first statement, the Veteran discusses the motor vehicle accident in service and the injuries he sustained.  This evidence is not new because it is duplicative of the evidence of record at the time of the September 2009 decision.  These assertions were considered at the time of the September 2009 decision.  

In the second statement, the Veteran discusses his separation examination, separation from service, and how he sought treatment at VA.  This evidence is new since it was not considered at the time of the September 2009 decision.  However, it is not material since this evidence is either cumulative or it does not address a possible nexus between a current cognitive disorder or other residuals of a head injury and the motor vehicle accident or other event in service.  The statement addresses the Veteran's separation examination.  The Board notes that the separation examination report was considered at the time of the September 2009 decision.  The remainder of the statement does not relate to an unestablished fact necessary to substantiate the residuals of head injury claim, and therefore, it does not raise a reasonable possibility of substantiating the claim.  As such, this evidence is not new and material and is insufficient to reopen his claim.

The VA treatment records dated from January 2013 to September 2013 and January 2015 to October 2015 are new as these records show medical treatment for the Veteran in 2013 and 2015 and were not part of the record in September 2009.  However, this evidence is not material.  This evidence shows treatment in 2013 for a cerebrovascular accident.  The VA treatment records dated in 2015 show treatment and evaluation for vision problems.  This medical evidence does not purport to show that the Veteran's current cognitive disorder is medically related to active service.  The medical records note a history of an injury due to the motor vehicle accident in service but does not provide any nexus evidence purporting to make it more likely that the current cognitive disability is related to service.  This evidence does not relate to an unestablished fact necessary to substantiate the residuals of head injury claim, and therefore, it does not raise a reasonable possibility of substantiating the claim.  As such, this evidence is not material and is insufficient to reopen his claim.

In a March 2014 lay statement, the Veteran's sister discuss the Veteran's ability to read and write before service, the Veteran's difficulties with reading and writing in service and after service, the motor vehicle accident in service, and the Veteran's work history and physical disabilities after separation from active service.  This evidence is new as this evidence, from the perspective of the Veteran's sister, was not part of the record in September 2009.  However, this evidence is not material.  The fact that the Veteran had cognitive disabilities was already established and the assertion that the Veteran had cognitive difficulties since service was already considered at the time of the September 2009 Board decision.  This new evidence does not purport to make it more likely that the Veteran's current cognitive disorder or other claimed disabilities are medically related to active service including the motor vehicle accident in service.  This evidence does not relate to an unestablished fact necessary to substantiate the residuals of head injury claim, and therefore, it does not raise a reasonable possibility of substantiating the claim.  As such, this evidence is not material and is insufficient to reopen his claim.

The Veteran submitted a medical article from the Brain Injury Research Center of Mount Sinai entitled What impact will moderate to severe TBI have on a person's life?, dated in April 2014.  This medical article discusses possible long-term effects of traumatic brain injury including difficulty with cognitive skills, mood and behavior, and sensory perception.  The medical article also discusses recovery and improvement after traumatic brain injury.  The medical article submitted by the Veteran is new as this evidence was not part of the record in September 2009.  However, this evidence is not material.  The medical article does not establish that the Veteran's current cognitive disorder or other current disabilities are related to active service.  This evidence does not provide any possible nexus evidence.  This evidence only discusses traumatic brain injury in general terms and it does not address the specific facts of the Veteran's case or provide a nexus purporting to make it more likely that the Veteran's cognitive disorder and other current disabilities are related to the injury in active service.  This evidence does not relate to an unestablished fact necessary to substantiate the residuals of head injury claim, and therefore, it does not raise a reasonable possibility of substantiating the claim.  As such, this evidence is not material and is insufficient to reopen his claim.

The December 2015 VA eye examination report is new, because this evidence was not previously contained within the record at the time of the September 2009 decision.  However, this evidence is not material and does not raise a reasonable possibility of substantiating the claim.  This evidence does not address or discuss the Veteran's claimed residuals of a head injury in active service.  The examination report addresses the service-connected left scotoma of the eye.  It does not include evidence, such as a medical opinion, purporting to make it more likely that the Veteran's current cognitive disorder and other claimed disabilities related to the injury or other event in active service.  As such, this evidence is not material and is insufficient to reopen his claim.

Therefore, the Board finds that the evidence added to the record since September 2009 is not new and material.  The newly submitted evidence does not relate to an unestablished fact necessary to substantiate the residuals of head injury claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," there is still a minimum threshold, and the new evidence submitted since September 2009 does not reach that threshold.  As such, the claim is not reopened.


ORDER

New and material evidence has not been received to reopen a claim of service connection for residuals of a head injury; the appeal is denied.    




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


